Citation Nr: 0714451	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vaginitis. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for medial collateral ligament strain of the right 
knee.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of motion of the right knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for limitation of motion of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1993 to May 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Board of Veterans' Appeals 
(Board).  

The Board notes that during the course of the appeal, the RO 
increased the evaluation for the medial collateral strain of 
the right knee to 10 percent in September 2002.  In addition, 
separate ratings of 10 percent for each knee were assigned 
based on limitation of motion.  As these are not the highest 
available ratings, the veteran's appeal remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In addition, as 
there are separate ratings based on instability and 
limitation of motion for each knee, these will be considered 
as separate issues, as listed on the first page of this 
decision.  

These issues were previously before the Board in May 2005, 
but were remanded for additional development.  The 
development requested for the knee disabilities has been 
completed, and the appeal has been returned to the Board for 
further review.  

Unfortunately, it appears that the development requested for 
the issue of service connection for vaginitis was not 
satisfactorily completed.  This issue will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's right and left knee symptoms include 
complaints of pain; each knee has 115 degrees of flexion and 
zero degrees of extension without additional limitation of 
function due to abnormal fatigue or weakness on repetitive 
use.  

2.  The veteran's right and left knees each have no more than 
mild impairment due to subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for medial collateral ligament strain of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.51, 4.71a, Code 5257 (2006).  

2.  The criteria for an initial evaluation in excess of 10 
percent for limitation of motion of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.40, 4.51, 4.71a, Codes 5260, 5261 (2006).  

3.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.40, 4.51, 4.71a, Code 5257.  

4.  The criteria for an initial evaluation in excess of 10 
percent for limitation of motion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.40, 4.51, 4.71a, Codes 5260, 5261.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran's claims for increased ratings are 
each an appeal of the rating assigned after the initial grant 
of service connection for her disabilities.  VCAA notice 
regarding her right knee disability was provided to her in a 
September 2003 letter.  This letter told the veteran what 
evidence was needed to substantiate her claim for an 
increased rating.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with her authorization VA 
would obtain private medical records on her behalf or she 
could submit the records.  The letter asked the veteran to 
notify VA if there was any other evidence or information she 
believed would support her claim.  This notice served to 
advise her to submit relevant evidence or information in her 
possession.  

The veteran has not been provided with VCAA notification 
regarding her claim for an increased evaluation for her left 
knee disability.  In spite of this omission, the Board finds 
that remand for additional notification is not required.  In 
Dingess v. Nicholson, the Court held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, information pertaining to the 
evaluation of his disability was provided in the March 2004 
statement of the case.  Therefore, any omissions in the 
veteran's VCAA notification are harmless error, and the Board 
may proceed with consideration of her claim.  

The veteran was provided with information regarding the final 
two Dingess elements in April 2006.  As the notices came 
after the initial adjudication of the claim, the timing of 
the notices did not comply with the requirement that the 
notice must precede the adjudication.  The timing deficiency 
was remedied by the fact that the veteran's claims were 
readjudicated by the RO in June 2006 and January 2007 after 
proper VCAA notice was provided.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and pertinent opinions have been obtained.  Furthermore, all 
relevant medical records have also been obtained.  In April 
2006, the veteran indicated that she had no more evidence to 
submit.  Therefore, the Board finds that the duty to assist 
the veteran has been completed.  

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Entitlement to service connection for medial collateral 
ligament strain of the right knee was established in a May 
2001 rating decision.  A zero percent evaluation was assigned 
for this disability, effective from May 2001.  Service 
connection for patellofemoral syndrome of the left knee was 
granted in a September 2002 rating decision.  A 10 percent 
evaluation effective from May 2001 was also assigned for this 
disability.  The evaluation for the veteran's medial 
collateral ligament strain of the right knee was increased to 
10 percent at this time, effective again from May 2001.  In a 
November 2003 rating decision, service connection for 
limitation of motion of the right knee and service connection 
for limitation of motion of the left knee was established.  A 
10 percent evaluation was assigned for each of these 
disabilities, effective from May 2001.  The 10 percent 
evaluations for all four disabilities each remain in effect.  

The limitation of motion for both the veteran's right and 
left knee is evaluated under the rating code for limitation 
of flexion.  Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

The rating code for limitation of extension is also for 
consideration.  Limitation of extension to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Both the right and left knees are also separately evaluated 
under the rating code for other impairment of the knee.  
Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran was afforded a VA examination in January 2001.  
She gave a history of bilateral knee pain.  She twisted her 
right knee in 1996, and reported continued pain and 
instability in that knee.  The veteran said that activities 
such as prolonged walking, standing, or running would 
increase her discomfort, and would occasionally result in 
swelling.  The veteran also reported left knee pain, which 
began around August 2000.  She denied a history of injury to 
this knee, and said that there was no swelling, locking, or 
instability.  

On examination, there was no swelling or inflammation of the 
knee.  Palpation revealed no evidence of tenderness or 
effusion.  The knee joints were stable, and range of motion 
testing revealed no evidence of increased discomfort, loss of 
mobility, locking, instability, or significant crepitus.  
Bilateral range of motion was zero degrees of flexion to 130 
degrees.  The diagnoses included medial collateral ligament 
strain of the right knee, and patellofemoral syndrome of the 
left knee.  

Records dated from April 2001 to May 2002 show that the 
veteran visited a private chiropractor on several occasions 
for complaints that included right knee pain.  

VA treatment records from June 2002 and July 2002 show that 
the veteran was experiencing bilateral knee pain, greater on 
the left than the right.  On examination, there was bilateral 
knee medial laxity, and increased patellar motion, more so on 
the right than the left. 

The veteran complained of continued bilateral knee pain in 
November 2002.  She said that she wanted new knee braces, as 
her knees were unstable and would give out on her. 

May 2003 and June 2003 VA treatment records show that the 
veteran complained of knee pain following her recurrent 
hyperextensions.  She was provided with knee braces for 
patella stabilization.  The June 2003 records show that she 
was wearing the right knee brace at work.  

VA records from July 2003 state that the active range of 
motion in both knees was within normal limits.  Muscle mass, 
tone and strength were also normal.  

The veteran underwent an additional VA examination in August 
2004.  The right knee hyperextended to negative 15 degrees 
with pain.  The anterior drawer and Lachmann tests showed 
laxity equal to the left.  The collateral ligaments were 
intact and pain free.  The knee was painful with internal 
rotation and flexion.  There was pain with patellar grind and 
crepitance with patellar motion during flexion and extension.  
The veteran reported that the right knee was a constant 
source of pain, and that she would have to stop and stretch 
after walking 50 yards.  

The left knee also hyperextended to negative 15 degrees 
without pain.  The anterior and posterior drawer tests showed 
laxity equal to the right.  The collateral ligaments were 
intact and pain free.  There was no pain with rotation and 
flexion.  There was pain with patellar grind and crepitance 
with patellar motion during flexion and extension.  

The examiner indicated the right knee pain reduced the 
veteran's quality of life.  There was some indication of 
anterior cruciate ligament injury of the right knee, and 
patellofemoral syndrome, greater on the right than the left.  
The left knee patellofemoral syndrome was not currently 
symptomatic in daily life 

The veteran's most recent VA examination was conducted in May 
2006.  The veteran described her bilateral knee pain as a 
seven on a scale of ten.  She complained of stiffness 
bilaterally and occasional swelling.  There was no giving way 
of the knees.  The veteran used Motrin daily to control her 
pain.  She said that her knees would not affect her 
employment on a daily basis, but that she did experience 
periods of excessive sitting, standing, and stair climbing 
which could cause increased pain. 

On examination, the range of motion of both knees was from 
zero to 115 degrees, with crepitus in the right knee.  There 
was tenderness along the side of the patellar borders 
bilaterally.  The right knee had mild soft tissue swelling, 
but no instability and no abnormal movement.  Mild guarding 
was noted.  The veteran did not have abnormal fatigue or 
weakness, and the range of motion did not show any additional 
limitations with repetitive use.  There was no abnormal 
weightbearing and no ankylosis.  The veteran did not require 
assistive devices, and her gait was not antalgic.  X-ray 
studies were within normal limits.  The diagnosis was 
bilateral knees, patellofemoral syndrome.  

After careful consideration of the veteran's contentions and 
the evidence, the Board is unable to find that an increased 
evaluation is warranted for either of the right or left knee 
disabilities. 

Limitation of the range of motion of the knee to 30 degrees 
of flexion or 15 degrees of extension is required in order to 
receive a 20 percent evaluation.  However, the range of 
motion of the veteran's knees was from zero to 115 degrees at 
the May 2006 VA examination.  The other VA treatment records 
showed an even greater range of motion.  Moreover, the May 
2006 examination noted that the range of motion was not 
decreased by fatigue, weakness, or repetitive use.  The Board 
notes the veteran's complaints of daily pain.  However, as 
the range of motion findings would not equate to a 10 percent 
evaluation under either the rating code for flexion or 
extension, the Board finds that the complaints of knee pain 
were considered in reaching the current evaluation.  
Therefore, the veteran's symptoms do not more nearly resemble 
those required for the next highest evaluation, and there is 
no basis for 20 percent evaluation for either knee based on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.51, 4.71a, Code 
5260, 5261.  

Entitlement to separate evaluations based on limitation of 
flexion and limitation of extension have been considered, but 
without evidence of limitation of extension to a compensable 
degree, there is no basis for separate evaluations.  
VAOPGCPREC 9-04.  

In order to receive a 20 percent evaluation due to recurrent 
subluxation or lateral instability of the knee, there must be 
evidence of moderate impairment.  This is not demonstrated by 
the evidence.  The treatment records show that the veteran 
complained of instability and laxity in 2002, and indicated 
that her knees would give out on her in November 2002.  
Hyperextension of the knee was shown in August 2004.  
However, the most recent VA examination found that the 
veteran did not have instability or abnormal movement of 
either knee.  The veteran's symptoms do not more nearly 
resemble those required for the next highest evaluation.  
Instead, the Board finds that this equates to no more than 
slight impairment, which merits continuation of the current 
10 percent evaluations.  This same examination added that 
there were no additional limitations due to fatigue, 
weakness, or repetitive use.  38 C.F.R. §§ 4.40, 4.51, 4.71a, 
Codes 5257, 5260, 5261.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for medial collateral ligament strain of the right knee is 
denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for limitation of motion of the right knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for limitation of motion of the left knee is denied. 


REMAND

The veteran contends that she has developed chronic vaginitis 
as a result of active service.  She notes that she was 
treated for vaginitis in service, and believes that her 
current disability is a continuation of the one for which she 
was seen in service.  

The May 2005 remand reported that the veteran's service 
medical records showed she had been treated for chronic 
bacterial vaginitis from 1996 to 1999.  After discharge, she 
had been seen for what looked like bacterial vaginitis in 
April 2002 and possible vaginitis in August 2002.  However, 
the Board further noted that there was no evidence of a final 
diagnosis or further evidence of a relationship between the 
veteran's current complaints and active service.  

The Board remanded the claim in order to afford the veteran 
an examination and to obtain an etiological opinion.  The 
examiner was requested to review the veteran's records, and 
to then state whether it was at least as likely as not that 
any post service findings of vaginitis are related to the 
veteran's service.  

In response to this remand request, the veteran appeared at 
her scheduled VA examination in May 2006.  However, the 
examiner indicated that as he had been treating the veteran 
for the last six years, a physical examination was not 
required to provide the requested opinion.  He further noted 
that the claims folder was available for review, but said he 
had reviewed the records at the time of a January 2001 
examination and that a summary of the review could be found 
in that examination report.  The examiner then discussed the 
veteran's herpes treatment and human papillomavirus, but did 
not offer an opinion in regards to her claimed vaginitis.  

The RO returned the claims folder to the examiner in June 
2006 in order to obtain the opinion that was requested by the 
Board.  On this occasion, the examiner stated that the 
veteran had issues with vaginitis after she left military 
service.  He added that this had nothing to do with the 
abnormal pap smears and herpes genitalis that was treated 
during active service.  The examiner stated that to address 
the requested opinion, the vaginitis issue had no connection 
to her service connected conditions.  

The Board believes that the June 2006 opinion does not 
adequately answer the question that was raised in the May 
2005 remand.  By noting the treatment for vaginitis during 
service, the remand indicated that the opinion should comment 
on the possibility of a relationship between that treatment 
and any current disability.  Instead, the examiner offered an 
opinion regarding the possibility of a relationship to other 
findings in service.  There is no indication in either the 
January 2001 VA examination report, the May 2006 report, or 
the June 2006 report, all of which were conducted by the same 
examiner, that he was aware of the treatment for vaginitis 
during service.  Even if he was aware, he did not discuss 
this treatment in relation to the veteran's current 
complaints as the Board desired for him to do.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, as the June 2006 opinion does not adequately 
address the question raised by the Board in the May 2005 
remand, the case is REMANDED again for the following action:

1.  The veteran should be afforded a VA 
gynecological examination to determine 
whether or not she currently has chronic 
vaginitis and, if so, whether or not this 
disability is related to the vaginitis 
that was treated during active service.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and the 
review of the records, the examiner 
should be requested to state the 
following: 1) Does the veteran currently 
have chronic vaginitis?  2) If the 
veteran is found to currently have 
chronic vaginitis, is it as likely as not 
(50 percent probability or greater) that 
the current vaginitis is related to the 
vaginitis for which the veteran was 
treated during service from 1996 to 1999.  
A complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


